Citation Nr: 1526634	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Healthcare System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Good Samaritan Hospital from October 12, 2012 to October 14, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement from VA concerning medical expenses incurred for services rendered at Good Samaritan Hospital (Good Samaritan) from October 12, 2012 through October 14, 2012.  He was transferred to that facility from another private facility on October 10, 2012, at which time he was experiencing chest pain and was diagnosed as having an acute inferior wall myocardial infarction.  A cardiac catherization revealed an acute lesion of the right coronary artery, and this was treated with a stent.  He was also experiencing chronic diarrhea during his hospitalization at Good Samaritan and was diagnosed as having and treated for a clostridium difficile infection.  He was discharged on October 14, 2012.

The Veteran is service-connected for coronary artery disease status post myocardial infarction.  In denying reimbursement for expenses from October 12, 2012 to October 14, 2012, the AOJ has determined, in part, that the Veteran's condition had stabilized as of October 12, 2012, that his medical emergency had ended as of that date, and that he could have been transferred to an available VA facility on that date.

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires, in pertinent part, that: (a) the care and services rendered were for an adjudicated service-connected disability and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(West 2014); 38 C.F.R. § 17.120 (2014); see also Zimick v. West, 11 Vet. App.  45, 49 (1998).

In general, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  In pertinent part, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.121(a) (2014).

The Veteran's medical file contains a handwritten opinion from a physician that the Veteran "could have been transferred to VA by October 12."  This opinion is insufficient, however, because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no other medical opinion or medical evidence in the file to clearly establish whether the Veteran's medical emergency had ended as of October 12, 2012 or as of any other date during his hospitalization at Good Samaritan.  Thus, a remand is necessary to obtain a medical opinion as to what point, if any, during the Veteran's treatment he was sufficiently stable for transfer to a VA or other authorized facility from Good Samaritan.

Moreover, the Veteran has not been provided with a complete notice letter informing him of the information and evidence required to substantiate a claim for payment or reimbursement of medical expenses under both 38 U.S.C.A. § 1725 (West 2014) and 38 U.S.C.A. § 1728 (West 2014).  Hence, such notice shall be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that provides him with complete notice as to all of the information and evidence that is required to substantiate a claim for payment or reimbursement of unauthorized medical expenses under both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  A copy of this letter must be included in the file.

2.  Then, after the Veteran is given an adequate opportunity to respond to the notice letter and to submit any additional evidence, the claims file and medical file, including a copy of this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion addressing at what point, if any, the Veteran's medical emergency ended such that he could have been transferred to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.

The opinion provider shall answer the following question:

Was the Veteran stable for transfer to a VA medical facility at any point between October 12, 2012 and October 14, 2012?  If yes, the opinion provider must specifically identify the date on which the Veteran was sufficiently stable for transfer.
A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




